El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
En 1998 el Alcalde de Isabela, atendiendo una situación de emergencia suscitada en su municipio, autorizó verbal-mente a los contratistas recurridos —Félix Ríos, Oscar Ríos, Julio César Nieves y Víctor Tavarez— a realizar tra-bajos de recogido de escombros, limpieza de caminos y otros similares. Los referidos acuerdos fueron realizados sin registrar los créditos necesarios para el pago de tales servicios en los libros del Municipio, según lo requerido en el Art. 8.004(a) de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (Ley de Mu-nicipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.). Tampoco se cumplió con lo dispuesto en la Ley Núm. 18 de 30 de octubre de 1975 (2 L.P.R.A. see. 97), ni con el Art. 8.016 de la Ley de Munici-pios Autónomos, 21 L.P.R.A. see. 4366, a los efectos de que los municipios deberán mantener un registro de todos los contratos que otorguen y deberán remitir copia de éstos a la Oficina del Contralor.
Una vez realizados los trabajos encomendados, los con-tratistas exigieron el pago de las sumas acordadas a lo que, alegadamente, el Municipio se negó. En vista de tal situa-ción, éstos presentaron una demanda en cobro de dinero ante el Tribunal de Primera Instancia, Sala Superior de *842Aguadilla. El 19 de diciembre de 2000 la Asamblea Municipal de dicho municipio se reunió en cesión extraordinaria y aprobó la Resolución Núm. 64.(1) Según surge de la pro-pia Resolución, ésta fue aprobada con el único propósito de ratificar y convalidar el acuerdo pactado entre los contra-tistas, aquí recurridos, y el Alcalde del Municipio.
Así las cosas, el 22 de diciembre de 2000 las partes pre-sentaron ante el tribunal de instancia una estipulación donde informaron sobre la aprobación de la Resolución Núm. 64 y notificaron que la Asamblea Municipal de Isa-bela había autorizado la transacción de la demanda de co-bro incoada contra el Municipio. De este modo, solicitaron del tribunal que dictara sentencia mediante la cual se or-denara el pago de las siguientes cantidades:
Sr. Félix Ríos — $40,680
Sr. Oscar Ríos — $69,698
Sr. Julio Cesar Nieves — $8,440
Sr. Víctor Tavarez — $8,320
Es importante señalar que en las elecciones generales celebradas en noviembre de 2000, resultó triunfante una nueva administración en el Municipio de Isabela; en con-secuencia, tanto la resolución aprobada por la Asamblea Municipal como la estipulación firmada por las partes se se llevaron a cabo luego de saberse que la entonces vigente administración municipal cesaba sus funciones como tal a finales del año 2000.
El 5 de enero de 2001, archivada en autos el 16 de enero de 2001, el foro de instancia dictó sentencia mediante la cual declaró con lugar la demanda y ordenó el pago de las sumas señaladas.(2) Enterada la administración entrante de la sentencia dictada, el 30 de enero de 2001 presentaron una moción de reconsideración. En síntesis, alegaron que la estipulación presentada por las partes era contraria a la *843ley, al orden público y a la política pública. Específica-mente alegaron que: (i) la resolución aprobada había sido autorizada sin registrarse los créditos necesarios para el pago de ésta y con cargo al presupuesto vigente, todo ello en contravención a lo dispuesto en el Art. 8.004(a) de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4354(a);(3) (ii) que la estipulación violaba el Art. 8.007 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4357, pues gra-vaba el presupuesto para el año fiscal en una cantidad en exceso del 50% permitido por la referida ley, y (iii) que la resolución aprobada, y por consiguiente la estipulación acordada, eran ilegales por cuanto pretendía ratificar y convalidar un acuerdo que carecía de validez por tratarse de un contrato hecho en contravención con lo dispuesto en la Ley de Municipios Autónomos y lo resuelto por este Tribunal en Hatton v. Mun. de Ponce, 134 D.P.R. 1001 (1994).
El foro de instancia se negó a reconsiderar la sentencia dictada por entender que, de acuerdo con lo dispuesto en el Art. 15.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4702,(4) la acción para suspender la ejecución *844de la resolución que dio lugar a la transacción judicial de-bió instarse dentro de los veinte días siguientes a la fecha de promulgación de la resolución. De este modo, concluyó que el Municipio no había impugnado la resolución dentro del término jurisdiccional dispuesto por ley y que, por con-siguiente, ésta debía presumirse correcta.
Insatisfecho con esta determinación, el Municipio de Isabela recurrió al Tribunal de Circuito de Apelaciones. Dicho foro, mediante sentencia a esos efectos, confirmó el dic-tamen recurrido. Entendió, al igual que lo hizo el foro de instancia, que la resolución aquí en controversia no había sido impugnada dentro del término jurisdiccional dis-puesto en el Art. 15.002 de la Ley de Municipios Autóno-mos, ante.
Aún inconforme, el Municipio recurrió, oportunamente, ante este Tribunal vía certiorari. En síntesis, sostuvo que incidió el Tribunal de Circuito de Apelaciones:
... al no determinar que la Resolución de la Asamblea de Isa-bela y la Estipulación sometida viola la Ley [Núm.] 81 del 30 de agosto de 1991 según enmendada Ley de Municipios Autónomos.
... al no determinar que la estipulación sometida es nula, con-traria a la ley, al orden y a la política pública.
... al aplicar el Artículo 15.002 de la Ley de Municipios Autó-nomos al caso de autos. Petición de certiorari, pág. 4.
Examinada la petición de certiorari, expedimos el re-curso solicitado para revisar la sentencia emitida por el Tribunal de Circuito de Apelaciones. Estando en condicio-nes de resolver el recurso, procedemos a así hacerlo.
Ya hemos señalado que
[1] a buena administración de un gobierno es una virtud de democracia, y parte de su buena administración implica llevar a cabo sus funciones como comprador con eficacia, honestidad y corrección para proteger los intereses y dineros del pueblo al *845cual dicho gobierno representa. Mar-Mol Co., Inc. v. Adm. Servicios Gens., 126 D.P.R. 864, 871 (1990).
A tono con lo anterior, en Cancel v. Municipio de San Juan, 101 D.P.R. 296, 300 (1973), establecimos que
Mas distintas disposiciones estatutarias [que] regul[an] la realización de obras y contratación de servicios para el Estado y sus agencias e instrumentalidades tienen por meta la pro-tección de los intereses y dineros del pueblo contra el dispen-dio, la prevaricación, el favoritismo y los riesgos del incumplimiento.
Lo antes dispuesto sirve de pauta para entender las razones por las cuales este Tribunal ha establecido una normativa de especial aplicación a los contratos municipales. De este modo,
[h]emos resaltado la rigurosidad de los preceptos legales que rigen las relaciones comerciales entre entes privados y los mu-nicipios, que aspiran a promover una sana y recta administra-ción pública, asunto que está revestido del más alto interés público. Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824, 829 (1999).
Así, y en ocasión de interpretar la Ley Núm. 18, ante, en Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 53—54 (1988), establecimos ciertos requisitos formales que deben ser observados rigurosamente siempre que se otorguen contratos municipales,(5) a saber: (i) que el acuerdo se haya hecho constar por escrito; (ii) que se mantenga un registro fiel con miras a establecer la existencia del contrato; (iii) que se remita copia de éste a la Oficina del Contralor, y (iv) que se acredite la certeza de tiempo, esto es, que fue realizado y otorgado quince días antes.
*846Es de notar que en el Art. 8.016 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4366, se dispone, en lo pertinente, que
[l]os municipios [deberán] manten [er] un registro de todos los contratos que otorguen, incluyendo las enmiendas a los mismos!,] y enviarán copia de éstos y de las escrituras de ad-quisición y disposición de bienes a la Oficina del Contralor de Puerto Rico, conforme a las sees. 97 et seq. del Título 2 y su Reglamento.
Además, este artículo dispone que se considerará “nulo y sin efecto” todo contrato que se ejecute en contravención a lo allí dispuesto.
Tras reiterar los requisitos antes expuestos, en Fernández & Gutiérrez v. Mun. San Juan, ante, pág. 833, expresamos que la exigencia de formular lo acordado mediante contrato escrito es indispensable para que lo convenido tenga efecto vinculante, requisito que tiene que ser cumplido “sin excepción alguna”. Por otro lado, es importante resaltar el hecho de que en más de una ocasión este Tribunal se ha negado a reconocerle validez a aquellos acuerdos pactados en contravención con las normas antes dispuestas. A tales efectos, hemos señalado que éstas deben ser rigurosamente observadas aun en circunstancias de emergencia. Hatton v. Mun. de Ponce, ante, págs. 1005-1009.
En este último caso el demandante, Hatton, acordó con un funcionario del Municipio de Ponce la obtención de equipo y materiales médico-quirúrgicos que serían utiliza-dos en un centro de diagnóstico y tratamiento del Municipio. Se trataba de un acuerdo verbal que no había sido registrado en los libros del Municipio y que tampoco había sido remitido a la Oficina del Contralor. En esa oca-sión, aplicando los preceptos expuestos anteriormente, re-solvimos que el acuerdo pactado era ilegal. A tales efectos, señalamos que las normas aludidas no podían ser descar-tadas, ni siquiera en casos de emergencia, y que se reque-*847ría una escrupulosa adhesión a los procedimientos espe-ciales diseñados para “prevenir el despilfarro, la corrupción y el amiguismo”. Hatton v. Mun. de Ponce, ante, pág. 1006. Finalmente, señalamos que “los tribunales de-bemos estar vigilantes y evitar que se utilicen estos proce-dimientos para burlar las disposiciones legales dirigidas a asegurar la más sana administración pública”. Hatton v. Mun. de Ponce, ante, pág. 1006.
p — } H-<
La aplicación de los preceptos antes esbozados a los he-chos del presente caso revela la ilegalidad del acuerdo pac-tado entre los contratistas recurridos y la administración municipal saliente. Esto es, dicho acuerdo no fue formu-lado mediante un contrato escrito, por lo que fue imposible registrarlo en los libros del Municipio o enviar su copia a la Oficina del Contralor. (6) La propia Ley de Municipios Au-tónomos pauta el efecto jurídico del incumplimiento con estas normas al disponer que todo contrato que se ejecute o suscriba en contravención a lo dispuesto en el Art. 8.016, ante —el cual, como señaláramos, requiere que el contrato suscrito sea registrado y enviado a la Oficina del Contra-lor— será nulo y quedará sin efecto.(7) Sustenta esta con-clusión lo dispuesto jurisprudencialmente en torno a la exi-gencia de que todo contrato municipal conste por escrito y que se cumpla a cabalidad con lo dispuesto en la Ley Núm. 18, ante.
En cuanto a la ratificación efectuada por la Asam-*848blea Municipal de Isabela, basta con señalar que ésta no tenía facultad para convalidar o ratificar el referido con-trato mediante la aprobación de la Resolución Núm. 64 aquí en controversia. Esto es, la Asamblea carecía de auto-ridad para darle eficacia a un convenio que adolecía de nulidad absoluta. Ello en vista de la normativa reiterada por este Tribunal a los efectos de que todo contrato nulo, como el que hoy nos ocupa, es inexistente en Derecho desde el momento mismo en que se otorga y, por lo tanto, no puede ser objeto de confirmación ni de prescripción sanatoria. Guzmán v. Guzmán, 78 D.P.R. 673, 682 (1955).(8)
A la luz de los pronunciamientos antes esbozados, for-zosa resulta ser la conclusión de que el foro de instancia erró al dictar una sentencia “impartiendo su aprobación a la estipulación que le habían presentado el Municipio y los demandantes en el caso de autos, mediante la cual se pre-tendió darle efectividad al contrato que aquí nos concierne”.(9) Del mismo modo, erró el Tribunal de Circuito de Apelaciones al confirmar el dictamen emitido por el foro de instancia.
Lo antes dispuesto es más que suficiente para disponer del recurso ante nos. Esto es, habiéndose determinado que el contrato aquí en controversia es nulo e inexistente —y habiéndose establecido que éste no está sujeto a convalida-ción— lo único que resta y procede es revocar el dictamen emitido por ambos foros inferiores y desestimar la de-manda incoada. Es decir, no había razón alguna para que los foros inferiores entraran a discutir lo relativo al término *849de caducidad dispuesto en el Art. 15.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4702, para utilizarlo como fundamento para negarse a reconsiderar la sentencia dictada.
Como es sabido, esta disposición de ley establece un término de caducidad de veinte días para impugnar ante el foro de instancia cualquier ordenanza, resolución o acuerdo de la Asamblea, del alcalde o de cualquier funcionario del municipio. Dicho término resulta inmaterial ante ordenanzas o resoluciones aprobadas con el único fin de convalidar actos nulos e inexistentes.
Ya hemos señalado que la acción para decretar la inexistencia de un contrato nunca prescribe y que, por consiguiente, no hay punto de partida para contar término de prescripción alguno. Cruz v. Ramos, 70 D.P.R. 715, 719 (1949); Rivera v. Sucn. Díaz Luzunaris, 70 D.P.R. 181, 197 (1949). Véase, además, J.R. Vélez Torres, Curso de Derecho Civil, San Juan, Ed. Universidad Interamericana de Puerto Rico, 1990, T. IV, pág. 125. Esta norma, firmemente enraizada en nuestro ordenamiento civil, no puede ser burlada con la mera aprobación de una resolución que pretenda encubrir la nulidad de un acuerdo ilegal. Ciertamente, el término de caducidad que dispone el Art. 15.002, ante, no puede tener el efecto de frenar un decreto de inexistencia de contrato y, mucho menos, puede convertirse en subterfugio para convalidar contratos nulos.
Adviértase que no basamos nuestra decisión en el hecho de que la resolución aquí en controversia lesione derechos garantizados por la Constitución del Estado Libre Asociado o por las leyes estatales, lo que establece la Ley de Municipios Autónomos en su Art. 15.002, ante. Se trata de que dicha resolución intentó convalidar una actuación inexistente. Recordemos que lo inexistente nunca puede ser convalidado, Brown III v. J.D. Cond. Playa Grande, *850154 D.P.R. 225 (2001), ni siquiera mediante la aprobación de una resolución municipal. Esta norma, repetimos, no puede ser burlada al invocar para ello el término jurisdic-cional de veinte días que dispone el Art. 15.002, ante.
rH HH HH
En mérito de lo anterior, procede revocar la sentencia emitida por el Tribunal de Circuito de Apelaciones, confir-matoria de la emitida por el Tribunal de Primera Instan-cia, y desestimar la demanda presentada por los contratis-tas aquí recurridos.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente, a la cual se unieron el Juez Presi-dente Señor Andréu García y la Juez Asociada Señora Na-veira de Rodón.
— O —

 El Alcalde firmó la Resolución el 20 de diciembre de 2000.


 Adviértase que en este momento ya habían comenzado las funciones de la nueva administración.


 Este artículo dispone que “|l]os créditos autorizados para las atenciones de un año fiscal específico serán aplicados exclusivamente al pago de gastos legítima-mente originados e incurridos durante el respectivo año, o al pago de obligaciones legalmente contraídas y debidamente asentadas en los libros del municipio durante dicho año”.


 El Art. 15.002 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico (Ley de Municipios Autónomos), 21 L.P.R.A. sec. 4702, dispone, en lo aquí pertinente, que:
“(1) El Tribunal de Primera Instancia de Puerto Rico entenderá y resolverá, con exclusividad, a instancias de la parte perjudicada, sobre los siguientes asuntos:
“(a) Revisar cualquier acto legislativo o administrativo de cualquier funcio-nario u organismo municipal que lesione derechos constitucionales de los querellan-tes o que sea contrario a las leyes de Puerto Rico.
“(b) Suspender la ejecución de cualquier ordenanza, resolución, acuerdo u orden de la Asamblea, del Alcalde o de cualquier funcionario del municipio que le-sione derechos garantizados por la Constitución del Estado Libre Asociado de Puerto Rico o por las leyes estatales.
“En los casos contemplados bajo los incisos (a) y (b) de esta sección, la acción judicial sólo podrá instarse dentro de los veinte (20) días siguientes a la fecha en que el acto legislativo o administrativo se haya realizado o que la ordenanza, resolución, acuerdo u orden se haya promulgado o comunicado a la parte querellante, a menos que se disponga otra cosa por ley.”


 Refiriéndonos a esta ley, en Hatton v. Mun. de Ponce, 134 D.P.R. 1001, 1006 (1994), señalamos que ésta le “impone a los municipios la obligación, sin excepción alguna, de mantener un registro de todos los contratos que otorguen —incluyendo sus enmiendas— y remitir copias a la Oficina del Contralor dentro de los quince (15) días siguientes”. (Énfasis suprimido.)


 En vista de tal conclusión, no es necesario discutir lo relativo a la violación de las normas presupuestarias establecidas en los Arts. 8.004, 8.006, 8.007 y 8.009 de la Ley de Municipios Autónomos, 21 L.P.R.A. secs. 4354, 4356, 4357 y 4359.


 Tal nulidad surge, además, de lo expresado en el Art. 4 del Código Civil, 31 L.P.R.A. see. 4, a los efectos de que todo acto ejecutado contra lo dispuesto en la ley es nulo, salvo aquellos casos en que la misma ley ordene su validez. Otra disposición que apoya tal conclusión es el Art. 1207 del Código Civil, 31 L.P.R.A. sec. 3372, en cuanto dispone que los contratantes no podrán establecer pactos, cláusulas y condi-ciones que sean contrarios a las leyes, a la moral ni al orden público.


2) Así lo reconocimos hace décadas en Tomasini v. Municipio de Ponce, 50 D.P.R. 804, 808 (1936) donde, ante unos hechos muy similares al caso de autos, señalamos que la Asamblea Municipal de Ponce no podía ratificar, mediante resolu-ción, un contrato celebrado por el Alcalde y el Comisionado de Obras Públicas Mu-nicipales que resultó ser nulo y ultra vires por contravenir la Ley Municipal vigente a esa fecha.


 Tal y como señaláramos en Irizarry Cordero v. Registrador, 91 D.P.R. 719, 721 (1965), los tribunales de instancia carecen de facultad para aprobar contratos nulos e inexistentes.